FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 MARITZA HERNANDEZ-DIAZ,                         No. 07-74548

               Petitioner,                       Agency No. A097-319-134

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Maritza Hernandez-Diaz, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s determination

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We dismiss in part and deny in

part the petition for review.

         We lack jurisdiction to consider Hernandez-Diaz’s contention that gang

members targeted her on account of a political opinion because she failed to

exhaust it before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         We reject Hernandez-Diaz’s claim that she is eligible for asylum and

withholding of removal based on her membership in a particular social group. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting social

group claim based on opposition to gang violence and intimidation).

         Accordingly, because Hernandez-Diaz failed to demonstrate that she was

persecuted on account of a protected ground, we deny the petition as to her asylum

and withholding of removal claims. See id. at 748.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.


KV/Research                                2                                    07-74548